DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This communication is considered fully responsive to the amendment filed on 03/03/2021.
Claims 1, 10, 20, 22, 29, 39-40, 48 and 50-51 have been amended.
Claims 9, 28 and 49 have been canceled.
 
Response to Arguments

Applicant’s arguments with respect to claims 1-54 filed on 03/03/2021 have been considered but are moot because the arguments on the amended features from respective canceled claims and the written description do not apply to any of the references being used in the instant office action. The newly added features to independent claims have been addressed in the instant office action with newly identified prior art, thus rendering Applicant’s arguments moot. 
The applicant also presented other arguments drawn to the various dependent claims. However, said other arguments are all dependency based, depending from the arguments drawn to features of the independent claims discussed above.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
        Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim limitation of claims 48-54, “means for” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “configured to” or “means for” coupled with functional language “detect”, “receive” or “maintain” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 48-54 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the written description and drawings, in particular Fig. 4 shows enough structure to achieve the claimed function. Thus, the claims are not rejected under 35 U.S.C 112(b) with 35 U.S.C 112(f) invoked.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 20-21, 39 and 48 rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US 2017/0339670, “Chae”) in view of Liu et al. (US 2017/0289870, “Liu”).
Examiner’s note: in what follows, references are drawn to Chae unless otherwise mentioned.
Chae discloses “Signal Transmission Method and Device of Device to Device Terminal in Wireless Communication System” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, a method of wireless communication, comprising: 
detecting a loss of a synchronization signal associated with a vehicle-to- everything (V2X) communication, 
wherein the loss is detected when a timing uncertainty value or error value is greater than a threshold value (These limitations will be discussed in view of Liu.);
initiating a receive-only period in response to detecting the loss of the synchronization signal ([0095 and Fig. 5] “in order to measure a D2DSS of a different D2D UE far from the D2D UE, it may be able to prohibit the transmission of a D2D signal. A period during which the transmission of the D2D signal is prohibited is referred as a D2D silent period.”, and Fig. 5 depicts a D2D UE in coverage and a D2D UE outside coverage of the eNB synch coverage. Note that D2DSS stands for Device-to-Device Synchronization Signal.),
wherein the receive-only period comprises a period for receiving the V2X communication and for abstaining from transmitting another V2X communication ([0095] “in order to measure a D2DSS of a different D2D UE far from the D2D UE, it may be able to prohibit the transmission of a D2D signal. A period during which the transmission of the D2D signal is prohibited is referred as a D2D silent period.” Note that Chae’s D2D is considered to be equivalent to the recited V2X communication.); 
receiving the V2X communication including packet timing information ([0094] “The D2DSS measurement period can be used for out coverage UEs to measure D2DSSs of in-coverage UEs.”, and aforementioned [0095] “D2DSS”) from at least one user equipment (UE) synchronized with the synchronization signal ([0094 and Fig. 5] “information on the measurement period can be signaled by the in coverage UEs via PD2DSCH. If a D2DSS is transmitted in a period in which D2DSS reception UEs perform measurement, the reception UEs may not have an incorrect or a considerably changing D2DSS measurement value (i.e., the reception UEs may have a stable measurement value).”) during the receive-only period (aforementioned [0095] “A period during which the transmission of the D2D signal is prohibited”) and
maintaining the V2X communication by performing a timing adjustment based on the packet timing information (Fig. 8 depicts SA/data period after D2DSS measurement period, and [0058] “The SA signal can also be referred to as a D2D control channel or a PSCCH (physical sidelink control channel). The D2D data channel (or, PSSCH (physical sidelink shared channel)) corresponds to a resource pool used by a transmission UE to transmit user data”).
It is noted that while disclosing D2D communication and synchronization, Chae does not specifically teach about detecting out of synch. It, however, had been known before the effective filing date as shown by Liu in a disclosure “System and Method for Supporting Synchronization in Sidelink Communications” (Title) as follows; 
detecting a loss of a synchronization signal ([Liu, 0054] “After the UE transitions into OOC” OOC stands for Out of Coverage and is considered to be equivalent to the recited “a loss of a synchronization signal”) associated with a vehicle-to- everything (V2X) communication ([Liu, 0033] “In 3GPP PC5-based vehicle to everything (V2X) deployments, GNSS is introduced as an important synchronization source. UEs can use GNSS-based synchronization.”), 
wherein the loss is detected when a timing uncertainty value (This alternative is not examined.) or error value is greater than a threshold value ([Liu, 0037] “if the UE fails to detect any signal that meets the one or more criterion, the UE considers itself to be OOC and an OOC UE. The one or more criterion can be based on the measurement of signals from synchronization source, such as carrier-to-noise ratio, RSRP, RSRQ, or reliability of the signal, or a combination thereof.”, and [Liu, 0031] “an UE (such as UE 210) will transmit synchronization information with eNB timing when a reference signal received power (RSRP) of eNB 205 falls below a threshold, i.e., UE 210 is a cell edge UE (CEU).”)
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chae's features by using the features of Liu in order to provide effective transition in timing synchronization with no service disruptions such that “enables UEs to remain synchronized for a period of time or distance after crossing a service boundary” [Liu, 0016]. 

Regarding claim 20, it is a wireless communication device claim corresponding to the method claim 1, except “a transceiver” ([0102 and Fig. 9] 22 “transmission module”, and 21 “reception module”) “a memory” ([Fig. 9] 24 “Memory”) “a processor coupled to the transceiver and the memory” (See Fig. 9 for “a processor” 23 coupled to “Memory” 24) and is therefore rejected for the similar reasons set forth in the rejection of claim 1. 

Regarding claim 39, it is a non-transitory computer-readable medium claim corresponding to the method claim 1, except “non-transitory computer-readable medium storing computer- executable code” ([0111] “a method according to embodiments of the present invention may be embodied as one or more application specific integrated circuits (ASICs), one or more digital signal processors (DSPs), one or more digital signal processing devices (DSPDs), one or more programmable logic devices (PLDs), one or more field programmable gate arrays (FPGAs), a processor, a controller, a microcontroller, a microprocessor, etc.”) and is therefore rejected for the similar reasons set forth in the rejection of claim 1.  

Regarding claim 48, it is an apparatus claim corresponding to the method claim 1, except “means for detecting” (See Fig. 9) “means for receiving” (See Fig. 9) and “means for maintaining” (See Fig. 9) and is therefore rejected for the similar reasons set forth in the rejection of claim 1.

With respect to dependent claims:
Regarding claims 2 and 21, the method of claim 1 and the wireless communication device of claim 20, respectively, wherein the synchronization signal is a global navigation satellite system (GNSS) signal ([Liu, 0048] “Operations 500 begin with the UE transitioning from OOC to IC (block 505). Part of the transition from OOC to IC involves the UE receiving synchronization information that may be transmitted by a satellite of a GNSS”), a Serving cell/PCell signal, or a SyncRef UE signal (These alternatives are not examined.).

Claim(s) 3, 22 and 40 rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US 2017/0339670, “Chae”) in view of Liu et al. (US 2017/0289870, “Liu”) and further in view of Chae et al. (US 2019/0116565, “Chae565”).
Examiner’s note: in what follows, references are drawn to Chae unless otherwise mentioned.
Regarding claims 3, 22 and 40, it is noted that while disclosing D2D communication and synchronization, Chae does not specifically teach about packet arrival time and subframe boundaries. It, however, had been known before the effective filing date as shown by Chae565 in a disclosure “Method for Transmitting and Receiving Sidelink Signal of UE Using GNSS Timing in Wireless Communication System” (Title) as follows;
the method of claim 1, the wireless communication device of claim 20, and the non-transitory computer-readable medium of claim 39, respectively, wherein the performing of the timing adjustment comprises: 
ascertaining a packet arrival time estimate associated with the receiving of the packet timing information ([Chae565, 0109] “If an eNB transmits a mode-1 grant, an SPS activation/release, or any other sidelink control signal to a UE, upon receipt of the signal, the UE performs an actual operation in a subframe corresponding to the time of receiving the signal from the eNB”, and “the eNB may transmit UTC timing-related information (a UTC timing or radio frame/subframe boundary information based on the UTC timing. Herein, the UTC timing of the eNB is not GNSS-based timing information.)”); and 
adjusting a subframe (SF) boundary based on the packet arrival time estimate ([Chae565, 0109] “upon receipt of control information from the eNB (S1001 in FIG. 10), the UE receives UTC timing-related information (one of the UTC timing of the eNB or radio frame/subframe boundary information based on the UTC timing of the eNB), for applying the control information (S1002 in FIG. 10).”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chae's features by using the features of Chae565 in order to adapt D2D communications for reducing overhead of a base station such that "a method of transmitting and receiving a sidelink signal by a user equipment (UE) in a wireless communication system includes receiving, from one or more of a base station (BS) or a sidelink UE" [Chae, 0008]. 

Claim(s) 4, 23 and 41 rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US 2017/0339670, “Chae”) in view of Liu et al. (US 2017/0289870, “Liu”) and further in view of Kim et al. (US 2020/0367185, “Kim”).
Examiner’s note: in what follows, references are drawn to Chae unless otherwise mentioned.
Regarding claims 4, 23 and 41, it is noted that while disclosing D2D communication and synchronization, Chae does not specifically teach about compensating a propagation delay. It, however, had been known before the effective filing date as shown by Kim in a disclosure “Method and Device for Controlling Receiving Window for Sidelink Signal” (Title) as follows;
the method of claim 1, the wireless communication device of claim 20, and the non-transitory computer-readable medium of claim 39, respectively, wherein the performing of the timing adjustment comprises compensating for a propagation delay estimate ([Kim, 0124] “the receiving UE 1770 may adjust the timing of the receiver window of the 2B channel corresponding to the 1B channel based on a second propagation delay obtained through the 1B channel”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chae's features by using the features of Kim in order to provide an efficient way to compensate propagation delays greater than a length of a cyclic prefix such that "a method of setting a receiver window for another wireless signal based on a wireless signal having a specific attribute" [Kim, 0013]. 

Claim(s) 5, 24, and 42 rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US 2017/0339670, “Chae”) in view of Liu et al. (US 2017/0289870, “Liu”) and further in view of Kilgour (US 2012/0094652).
Examiner’s note: in what follows, references are drawn to Chae unless otherwise mentioned.
Regarding claims 5, 24 and 42, it is noted that while disclosing D2D communication and synchronization, Chae does not specifically teach about differentiating reliable and unreliable clock sources. It, however, had been known before the effective filing date as shown by Kilgour in a disclosure “Communication Unit and Method for Frequency Synchronizing in a Cellular Communication Network” (Title) as follows;
the method of claim 1, the wireless communication device of claim 20, and the non-transitory computer-readable medium of claim 39, respectively, wherein the performing of the timing adjustment comprises differentiating between reliable packet timing information and malicious packet timing information ([Kilgour, 0050] “the signal processing logic module 160 is able to differentiate between reliable timing reference sources, such as a non-restricted access macro cell NodeB 124, and potentially unreliable timing reference sources”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chae's features by using the features of Kilgour in order to achieve fine estimation and synchronization in a cellular communication such that "the wireless communication unit is able to selectively synchronise and fine frequency lock only with those timing reference sources that are deemed reliable, and therefore suitable." [Kilgour, 0021]. 

Claim(s) 6-7 and 25-26 rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US 2017/0339670, “Chae”) in view of Liu et al. (US 2017/0289870, “Liu”) and further in view of Wang et al. (US 2018/0359666, “Wang”).
Examiner’s note: in what follows, references are drawn to Chae unless otherwise mentioned.
Regarding claims 6 and 25, it is noted that while disclosing D2D communication and synchronization, Chae does not specifically teach about time confidence information. It, however, had been known before the effective filing date as shown by Wang in a disclosure “Time Synchronization Method, Device and System” (Title) as follows;
the method of claim 1 and the wireless communication device of claim 20, respectively, wherein the performing of the timing adjustment is further based on time confidence information associated with the packet timing information ([Wang, 0172] “The source base station and the target base station perform time adjustment based on the average value of the plurality of time differences, thereby improving the precision of time synchronization between the source base station and the target base station.” Note that the written description does not describe what time confidence information is or referred in detail. After searches in Google, time confidence information is interpreted as an average/mean value with repeated measurements for high confidence/accuracy.).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chae's features by using the features of Wang in order to provide high precision of time synchronization between wireless communication entities such that "trigger the to-be-handed-over UE to be handed over from the source base station to the target base station, and perform time synchronization with the target base station in the handover process of the to-be-handed-over UE." [Wang, 0140]. 

Regarding claims 7 and 26, the method of claim 1 and the wireless communication device of claim 20, respectively, wherein the performing of the timing adjustment is further based on location confidence information associated with the packet timing information ([Wang, 0175] “To ensure the precision of time synchronization between the source base station and the target base station, the source base station may obtain the evaluation information of the first UEs connected to the source base station, and determine, based on the evaluation information, the to-be-handed-over UE that needs to be handed over from the source base station to the target base station. The evaluation information is used to reflect signal quality between the first UEs and the source base station and signal quality between the first UEs and the target base station. The evaluation information may include at least one of location information of the first UEs or neighboring cell detection reports of the first UEs.”).
The rational and motivation for adding this teaching of Wang is the same as for claim 6. 

Claim(s) 8 and 27 rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US 2017/0339670, “Chae”) in view of Liu et al. (US 2017/0289870, “Liu”) and further in view of Xie et al. (US 2020/0120627, “Xie”).
Examiner’s note: in what follows, references are drawn to Chae unless otherwise mentioned.
Regarding claims 8 and 27, it is noted that while disclosing D2D communication and synchronization, Chae does not specifically teach about downlink drift for time adjustment. It, however, had been known before the effective filing date as shown by Xie in a disclosure “Information Sending Method, Information Receiving Method, Network Device, and Terminal Device” (Title) as follows;
the method of claim 1 and the wireless communication device of claim 20, respectively, wherein the performing of the timing adjustment is further based on a downlink timing drift estimation ([Xie, 0168] “the network device can determine the time deviation between the downlink subframe and the uplink subframe having a same number, and the network device notifies the terminal device of the time deviation, so that the terminal device can correctly determine timing of the uplink subframe”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chae's features by using the features of Xie in order to be synchronized between two communicating entities in wireless communications for uplink and downlink such that "a network device, and a terminal device, to enable the terminal device to determine a correct uplink transmission time, thereby avoiding an uplink transmission failure." [Xie, 0007]. 

Claim(s) 10, 29 and 50 rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US 2017/0339670, “Chae”) in view of Liu et al. (US 2017/0289870, “Liu”) and Lee et al. (US 2014/0073323, “Lee323”), and further in view of Wilhelmsson et al. (US 2018/0310249, “Wilhelmsson”).
Examiner’s note: in what follows, references are drawn to Chae unless otherwise mentioned.
Regarding claims 10, 29 and 50, it is noted that while disclosing D2D communication and synchronization, Chae does not specifically teach about time adjustment in a receive-only state. It, however, had been known before the effective filing date as shown by Wilhelmsson in a disclosure “Detection and Operation of Wake-Up Receivers with Limited Range” (Title) as follows;
the method of claim 9, the wireless communication device of claim 28, and the apparatus of claim 49, respectively, wherein the performing of the timing adjustment occurs during the receive-only period ([Wilhelmsson, 0053] “The STA 303 uses these signals to synchronize itself, and in case the wake-up receiver is duty-cycled (i.e., it actively receives for only part of the time), these periodic signals are also used to compensate for time-drift that may potentially occur when the wake-up receiver is in its off state.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chae's features by using the features of Lee in order to be constantly synchronized and save power consumption such that "The operation includes periodically attempting to receive a first signal (e.g., wake-up signal or synchronization signal) that is configured for receipt by the wake-up receiver." [Wilhelmsson, 0019]. 

Claim(s) 11, 30 and 43 rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US 2017/0339670, “Chae”) in view of Liu et al. (US 2017/0289870, “Liu”) and further in view of Noh et al. (US 2020/0059847, “Noh”).
Examiner’s note: in what follows, references are drawn to Chae unless otherwise mentioned.
Regarding claims 11, 30 and 43, it is noted that while disclosing D2D communication and synchronization, Chae does not specifically teach about limiting synchronization due to uncertainty. It, however, had been known before the effective filing date as shown by Noh in a disclosure “Method and Apparatus for Time and Frequency Tracking in Cellular Communication System” (Title) as follows;
the method of claim 1, the wireless communication device of claim 20, and the non-transitory computer-readable medium of claim 39, respectively, further comprising limiting an amount of the timing adjustment based on the timing uncertainty value or the error value ([Noh, 0081] “the synchronization signal is transmitted in a 1.4 MHz bandwidth narrower or equal to the DL bandwidth, and is transmitted per subcarrier. Such a synchronization signal structure can satisfy initial or/and coarse synchronization performance in which errors in a CP are synchronized at the time of synchronization signal-based time and frequency synchronization due to high sequence density. However, the synchronization signal structure is insufficient to satisfy fine synchronization performance for data signal demodulation due to the limitation of the signal bandwidth.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chae's features by using the features of Noh in order to support high-order quadrature amplitude modulation for high resolution image services such that "a method and apparatus which can achieve accurate time and frequency synchronization while reducing system load in line with the design requirements for a 5G communication system." [Noh, 0006]. 

Claim(s) 12, 31, 44 and 51 rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US 2017/0339670, “Chae”) in view of Liu et al. (US 2017/0289870, “Liu”)) and further in view of Zhang et al. (US 2020/0322910, “Zhang”).
Examiner’s note: in what follows, references are drawn to Chae unless otherwise mentioned.
Regarding claims 12, 31, 44 and 51, it is noted that while disclosing D2D communication and synchronization, Chae does not specifically teach about receiving multiple synchronization signals. It, however, had been known before the effective filing date as shown by Zhang in a disclosure “Method and Equipment for Selecting Synchronization Reference Source for Multi-Carrier Sidelink Communication” (Title) as follows;
the method of claim 1, the wireless communication device of claim 20, the non-transitory computer-readable medium of claim 39, and the apparatus of claim 48, respectively
wherein the receiving comprises receiving packet timing information from a plurality of UEs ([Zhang, 0125] “if the first UE can detect multiple SLSSs with an SLSSID=0 on one or more carriers,”) and 
wherein maintaining the V2X communication comprises performing the timing adjustment based on the packet timing information from the plurality of UEs ([Zhang, 0125] “the first UE preferably selects an SLSS with the highest S-RSRP value; or a second UE with the highest S-RSRP is preferably selected from second UEs with high priority as the synchronization reference source on all carriers in the carrier set G, wherein the second UEs with high priority refer to second UEs”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chae's features by using the features of Zhang in order to adapt increasing data transmission rate even in V2X communications such that " the selection of a synchronization reference source is performed independently on each carrier for V2X communication." [Zhang, 0009]. 

Allowable Subject Matter
Claims 13-19, 32-38, 45-47 and 52-54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Kim whose telephone number is (571) 272-5009 and email address is harry.kim2@uspto.gov.  The examiner can normally be reached on Monday to Friday, 8AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached at (571) 272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY H KIM/Examiner, Art Unit 2411